t c memo united_states tax_court william g koenig petitioner v commissioner of internal revenue respondent docket no 10236-02l filed date william g koenig pro_se wendy s harris and glenn thomas for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed pursuant to rule respondent contends that there is no dispute as to any material unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - fact with respect to this lien action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liability for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background the record establishes and or the parties do not dispute the following a petitioner’s form_1040 for on or about date william g koenig petitioner submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year petitioner listed his address on his form_1040 as summer harvest avenue las vegas nevada petitioner’s las vegas address petitioner did not describe his occupation on his form_1040 although he did attach a form_w-2 wage and tax statement identifying him as an employee petitioner entered zeros on all lines of the income portion of his form_1040 specifically including line for wages line for total income line sec_33 and sec_34 for adjusted_gross_income and line for taxable_income petitioner also entered a zero on line for tax petitioner then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from his wages by his employer as previously indicated petitioner attached to his form_1040 a form_w-2 disclosing the payment of wages to him during the taxable_year in issue the form_w-2 was from tri-state fire protection inc of las vegas nevada it disclosed the payment q4e- of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure petitioner also attached to his form_1040 a two-page typewritten statement that stated in part as follows it william g koenig am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income see note i am also putting the irs on notice that my tax_return and claim_for_refund does not constitute a frivolous_return pursuant to code sec_6702 in addition don’t notify me that the irs is changing my return since there is no statute that allows the irs to do that you might prepare a return pursuant to code sec_6020 where no return is filed but as in this case a return has been filed no statute authorizes irs personnel to change that return note the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity b respondent’s notice_of_deficiency on date respondent acting through deborah s decker director of the customer service_center in ogden utah issued a notice_of_deficiency to petitioner for the taxable_year respondent mailed the notice to petitioner at his las vegas address in the notice respondent determined a deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure insofar as his ultimate tax_liability was concerned respondent gave petitioner credit for the amount withheld from his wages however we observe that the determination of a statutory deficiency does not take such withheld amount into account see sec_6211 the deficiency in income_tax was based on respondent’s determination that petitioner failed to report wages in the amount of dollar_figure as well as interest in the amount of dollar_figure -- - petitioner did not contest respondent’s deficiency determination by filing a petition for redetermination with this court accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent sent petitioner a notice of balance due informing him that he had a liability for and requesting that he pay it petitioner failed to pay the amount owing about a month later on date respondent sent petitioner a second notice of balance due again petitioner failed to pay the amount owing cc respondent’s lien notice and petitioner’s response on date respondent filed a notice_of_federal_tax_lien with the county recorder of clark county las vegas nevada respondent filed the notice in respect of petitioner’s income_tax_liability for the unpaid assessed balance of which was dollar_figure at the time that the notice was filed ’ on date respondent mailed to petitioner at his las vegas address a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in respect of his outstanding tax_liability respondent also filed the notice_of_federal_tax_lien in respect of petitioner’s outstanding liability for civil penalties under sec_6702 relating to frivolous income_tax returns for and petitioner’s liability for those penalties is not before us in the instant case see 115_tc_324 on date petitioner filed with respondent form request for a collection_due_process_hearing the request which listed petitioner’s las vegas address was accompanied by a two-page typewritten statement that acknowledged receipt of the foregoing notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the statement included inter alia a challenge to the existence of the underlying tax_liability for as well as allegations including petitioner never received a valid notice_of_deficiency or a statutory notice_and_demand for payment and the appeals officer failed to identify the statute that makes me ‘liable to pay’ the taxes at issue petitioner also requested verification from the secretary that all applicable laws and administrative procedures were followed with regard to the assessment and collection of the tax_liability in question d the appeals_office hearing by letter dated date appeals officer jerry l johnson the appeals officer scheduled an administrative hearing with petitioner in respondent’s appeals_office in las vegas nevada the appeals officer then went on to state in part as follows please note that in circumstances where it is allowable to dispute the underlying liability the administrative appeal procedures do not extend to the request was postmarked date arguments involving the failure or refusal to comply with the tax laws because of moral religious political constitutional conscientious or similar grounds to my knowledge such arguments have never been successful in a court of law and i will not consider as valid any arguments of that nature in the collection_due_process_hearing in preparation for the hearing i have requested transcripts showing the contested assessments and plan to have copies available for you by letter dated date the appeals officer contacted petitioner about the scheduled administrative hearing and stated in part as follows i believe the purpose of a cdp collection_due_process_hearing is to ensure that the government’s need to collect the proper tax is balanced with the taxpayer’s need that the collection process be no more intrusive than necessary to accomplish that goal sec_6320 of the i r c first places a requirement of investigation upon me the section does not state that i need to convince you that the requirements of law or procedure have been met or even that i provide such evidence to you it only requires that i obtain verification that the requirements of applicable law or administrative procedure have been met in the case of tanner v u s ca-9 u s t c the ninth circuit_court of appeals stated that the requirements of the section can be met by my review of a form_4340 certificate of assessment and payment i have obtained that document and though not required to do so it is provided to you with this letter my review of it and the other documents in your administrative file have convinced me that a the disputed amounts were properly assessed and b the disputed amounts were properly billed on date petitioner attended an administrative hearing in las vegas nevada conducted by the appeals officer at the hearing petitioner acknowledged receiving form_4340 --- - certificate of assessments payments and other specified matters pertaining to his account for the taxable_year at the hearing petitioner did not contradict the appeals officer’s assertion that petitioner had received the notice_of_deficiency see supra b however petitioner did allege that he never received a statutory notice_and_demand for payment emphasis in the original and he requested a copy of the summary record of assessment petitioner also requested that the appeals officer provide verification that all applicable laws and administrative procedures had been followed in the assessment and collection process in this regard petitioner was informed by the appeals officer that the transcript provided 1ie form was sufficient to satisfy the verification requirement of sec_6330 in addition petitioner stated that he was challenging the underlying liability finally in response to the appeals officer’s question whether petitioner wished to discuss collection alternatives petitioner stated that i’m prepared to pay if you can convince me where my liability is in a letter dated date that was sent immediately after the administrative hearing the appeals officer mailed petitioner copies of relevant statutes and court cases including davis v commissioner tcmemo_2001_87 in which this court imposed on the taxpayer a dollar_figure penalty pursuant to section -- - a for making frivolous and groundless arguments in a collection review proceeding ke respondent’s notice_of_determination on date respondent’s appeals_office mailed to petitioner at his las vegas address a notice_of_determination concerning collection action s under sec_6320 and or with regard to his tax_liability for in the notice the appeals_office concluded that respondent’s determination to proceed with collection should be sustained f petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination in the petition petitioner identified his las vegas address as his current address and he attached as exhibits a number of documents including the notice_of_determination see supra e the petition includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to identify the statutes making petitioner liable for federal_income_tax petitioner never received a valid notice_of_deficiency petitioner never received a statutory notice_and_demand for payment and petitioner was denied the opportunity to challenge the existence or amount of his underlying tax_liability the petition contains no facts in support of any of these allegations g respondent’s motion for summary_judgment as stated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 respondent also filed a declaration in support of the motion attached to the declaration is inter alia form_4340 for petitioner’s account for the form_4340 shows inter alia an assessment on date in respect of the taxable_year and the issuance of a notice of balance due on the date of the assessment see supra b petitioner filed an objection to respondent’s motion disagreeing inter alia with the imposition of any penalty under sec_6673 in part because i r code sec_6673 does not have the ‘force and effect of law ’ petitioner also repeated his allegation that he never received a valid notice_of_deficiency ie one signed by the secretary or someone with delegated authority from the secretary thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c petitioner did not attend the hearing nor did he submit any written_statement pursuant to rule c discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when demand for payment of that person’s liability for taxes has been made and the person fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor 118_tc_572 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day the notice of lien is filed sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within the 30-day period beginning on the day after the 5-day period described above sec_6320 c provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_176 see 114_tc_604 sec_6330 provides for judicial review of the administrative determination in the tax_court or federal district_court a summary_judgment in his petition petitioner challenges the existence of the underlying tax_liability respondent contends that petitioner is barred under sec_6330 b from challenging the existence or amount of his underlying tax_liability in this collection review proceeding because petitioner received a notice_of_deficiency for the tax in question respondent deduces the factual predicate for this contention from the fact that the notice_of_deficiency was mailed to petitioner at his last_known_address and from petitioner’s failure to deny receiving the notice_of_deficiency rather petitioner only denied receiving a valid notice_of_deficiency see kiley v commissioner tcmemo_2002_315 taxpayer’s denial of receiving valid notice_of_deficiency did not mean that taxpayer failed to receive notice_of_deficiency rennie v commissioner tcmemo_2002_296 taxpayer’s denial of receiving legal notice_of_deficiency did not mean that taxpayer failed to receive notice_of_deficiency schmith v commissioner tcmemo_2002_252 taxpayer’s denial of receiving valid notice_of_deficiency did not mean that taxpayer failed to receive notice_of_deficiency see also 118_tc_162 sec_6330 b bars a taxpayer from challenging the existence or amount of the taxpayer’s underlying tax_liability in a collection review proceeding if the taxpayer received a notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court rule d provides in relevant part as follows when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party in his petition petitioner does not indicate on what basis he challenges the existence of the underlying liability his failure to do so is contrary to rule b requiring clear and concise lettered statements of the facts on which the petitioner bases each assignment of error cf 117_f3d_785 5th cir white v - - commissioner tcmemo_1997_459 petitioner’s failure to do so after the filing of respondent’s motion for summary_judgment is contrary to rule d and justifies summary_judgment for respondent on this issue see kiley v commissioner supra petitioner also challenges the appropriateness of the collection action again however he fails to allege any facts in support of this assignment of error see rule b moreover he fails to suggest any alternative means of collection see eg sec_6330 a iii as before petitioner’s failure to do so after the filing of respondent’s even if petitioner were permitted to challenge his underlying tax_liabilities it is clear that the arguments he has advanced see supra background a are frivolous and groundless e g keene v commissioner tcmemo_2002_277 in addition petitioner’s argument that the notice_of_deficiency was invalid because it was not signed by the secretary or someone with delegated authority from the secretary is itself frivolous and groundless see 118_tc_162 we regard as nothing other than tax protest theatrics petitioner’s assertion that he was prepared to pay the tax at issue if only the appeals officer would show him where my liability is regarding petitioner’s liability suffice it to say petitioner is a taxpayer subject_to the federal_income_tax see secs l c a compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir see also sec_61 petitioner is required to file an income_tax return sec_6012 a and the commissioner and his agents are authorized to enforce the provisions of the internal_revenue_code see i r c chs see davich v commissioner tcmemo_2002_255 see also 737_f2d_1417 5th cir -- - motion for summary_judgment is contrary to rule d and justifies summary_judgment for respondent on this issue we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed a transcript of petitioner’s account for federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document eg the summary record itself rather than a transcript of account to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure standifird v commissioner tcmemo_2002_245 weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the form_4340 furnished to petitioner by the appeals officer and attached to respondent’s declaration contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a legitimate question about the validity of the assessment or the information contained in the form_4340 see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a statutory notice_and_demand for payment of his tax_liability for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part to the extent that petitioner may be arguing that the appeals officer failed to provide him with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 sec_301_6330-1 proced admin regs in any event both the appeals officer and respondent’s counsel provided petitioner with a form_4340 for the taxable_year in issue -- - sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k in particular form_4340 shows that respondent sent petitioner a notice of balance due on the same date that respondent made the assessment against petitioner for the tax and accuracy-related_penalty determined in the notice_of_deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir schaper v commissioner tcmemo_2002_203 weishan v commissioner supra see also 7_f3d_137 9th cir in addition other notices were sent to petitioner at least one of which the notice of tax_lien_filing discussed supra background c petitioner admittedly received likewise petitioner received the form_4340 such notice and form were sufficient to constitute notice_and_demand within the meaning of sec_6303 because they informed petitioner of the amount owed and requested payment standifird v commissioner supra hack v commissioner tcmemo_2002_244 hack v commissioner tcmemo_2002_243 see klias v connett 908_f2d_521 9th cir the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the - - taxpayer with all the information required under sec_6303 finally petitioner has failed to raise a spousal defense and any such issue is now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty in many such cases ’ ’ e g 119_tc_252 imposing a penalty in the amount of dollar_figure 118_tc_365 imposing a penalty in the amount of dollar_figure hiselstein v commissioner tcmemo_2003_ imposing a penalty in the amount of dollar_figure gunselman v commissioner tcmemo_2003_11 imposing a penalty in the amount of dollar_figure young v commissioner tcmemo_2003_6 imposing a penalty in the amount of dollar_figure robinson v continued - - we are convinced that petitioner instituted the present proceeding primarily for delay in this regard it is clear that petitioner regards this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless e g tolotti v commissioner tcmemo_2002_86 in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed also relevant is the fact that the petitioner was made aware of the fact that he could be subject_to a penalty for instituting or maintaining a lien or levy action primarily for delay or for advancing frivolous or groundless arguments in such an action in this regard the appeals officer’s letter dated date furnished petitioner with a copy of davis v commissioner tcmemo_2001_87 a case in which this court imposed on the taxpayer a dollar_figure penalty pursuant to sec_6673 for making frivolous and groundless arguments in a collection review continued commissioner tcmemo_2002_316 imposing a penalty in the amount of dollar_figure kiley v commissioner tcmemo_2002_315 imposing a penalty in the amount of dollar_figure rennie v commissioner tcmemo_2002_296 imposing a penalty in the amount of dollar_figure tornichio v commissioner tcmemo_2002_291 imposing a penalty in the amount of dollar_figure keene v commissioner tcmemo_2002_277 imposing a penalty in the amount of dollar_figure and numerous other cases cited therein at n --- - proceeding prior letters from the appeals officer also furnished petitioner with relevant information in this regard under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure c conclusion we have considered all of petitioner’s arguments that are not discussed herein and we find them to be without merit and or irrelevant in order to give effect to the foregoing an appropriate order granting respondent's motion and decision for respondent will be entered
